Citation Nr: 0803488	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disc disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for blindness as 
secondary to diabetes mellitus.

4.  Entitlement to service connection for a heart condition 
as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from September 1957 
to June 1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for lumbar spine 
degenerative disc disease, diabetes mellitus, blindness, a 
heart condition, and for hypertension.


FINDING OF FACT

The veteran died on October [redacted], 2007, before the Board issued 
a decision on the matters appealed.


CONCLUSION OF LAW

Because of the death of the veteran, the Board lacks 
jurisdiction to adjudicate the merits of his claims.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


